DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 8-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kuramochi (10,772,771).
With respect to claim 1, Kuramochi discloses a three-dimensional sheet material, as shown in figure 9, comprising a first layer of material 3 comprising an upper surface (skin side) and a lower surface (non-skin side) defining a thickness H2 therebetween. A plurality of first and second embossments 11 each have a major axis, a minor axis, and a thickness, as shown in figure 8. The first major axis is generally perpendicular to the second major axis of the respective first and second embossements 11, as shown in 
With respect to claim 8, the sheet material comprises a second layer of material 5, as shown in figure 9, having a top surface, a bottom surface, and a second thickness.
With respect to claim 9, the first apertures 13 extend through the raised portions of the first layer of material 3 and second layer of material 5, and the second apertures 12 extend through the first and second layers of material 3 and 5, as shown in figure 9.
With respect to claim 10, the second layer of material 5 is bonded to the first layer of material 3 via embossments 11, as disclosed in column 6, lines 43-46.
With respect to claims 11 and 12, the three-dimensional sheet material of claims 1 and 8 is used in a personal care absorbent article, as shown in figure 7.
With respect to claims 13 and 14, the personal care absorbent article comprises a topsheet comprising the three-dimensional sheet material 3 of claims 1 and 8, a backsheet 2, and an absorbent core 4, as shown in figure 7.
With respect to claims 15 and 16, the personal care absorbent article is a sanitary napkin, as shown in figure 7. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuramochi (10,772,771) in view of Moritani (10,470,945).
With respect to claim 2, Kuramochi discloses the first and second embossments 11 extend upward in a direction away from the upper surface (skin side), as shown in figure 9. The first and second embossments each comprise opposed ends and a central region, as shown in figure 8. Kuramochi discloses all aspects of the claimed invention with the exception of the first and second embossments having a central width that is less than the widths of the ends.
Moritani discloses a three-dimensional sheet material for use in an absorbent article, as shown in figure 1, the sheet material comprises a plurality of embossments 80, as shown in figure 9(a). The embossments 80 have opposed ends and a central region wherein the central width is less than the widths of the ends, as shown in figures 9(a) and 15. Moritani teaches that this shape of embossment achieves improved wrinkle prevention in the sheet material, as disclosed in column 16, lines 52-65. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the embossments of Kuramochi with a central 
With respect to claim 3, the plurality of second apertures 12 of Kuramochi are adjacent the ends of both the first and second embossments 11, as shown in figure 8.
With respect to claim 4, the plurality of first apertures 13 of Kuramochi are adjacent the ends of both the first and second embossments 11, as shown in figure 8.
With respect to claims 5 and 6, the claimed location of the first and second embossments with respect to the location of the first apertures merely changes the pattern formed by the embossments and apertures. Therefore, the location of the embossments relative to the apertures constitutes an obvious matter of design choice since choosing the locations would merely be choosing a certain pattern (i.e. design) for the sheet material. It would therefore have been obvious to one of ordinary skill in the art for the second ends of the second embossments of Kuramochi to be separated from the first central regions of the second embossments by the first apertures, and the first ends of the first embossments to be separated from the second central regions of the second embossments by the first apertures, since choosing the relative locations of the embossments and apertures constitutes an obvious matter of design choice.
With respect to claim 7, the second depth of the plurality of second apertures 12 is greater than the first depth of the plurality of the first apertures 13, as shown in figure 8.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 8,188,333; 7,803,244; and 6,383,958 disclose sheet materials having patterns of embossments and/or apertures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781